DETAILED ACTION
This action is responsive to amendment received 11/29/ 2021. Claims 1-5 are pending examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims [1-5] are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation “at least one of claim 1, is indefinite. The Examiner is not sure what “at least one” refer to ?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over (KING; US Publication No 20200094734) in view of (Harper; US Patent No 10315563)   .
As per claim 1. KING discloses an autonomous driving indication system comprising: 
 At least one  ([0033] An autonomous vehicle lighting system communicate an operating status of the vehicle to drivers of other vehicles and pedestrians), and a lamp ECU for flashing the lamp (ECU in [0066,0060]), wherein, during flashing, the lamp ECU instantaneously changes a brightness of the lamp while the vehicle is driving (while the vehicle autonomous driving [as shown in Fig.4] the flashing rate is partial light green), performs control to gradually change the brightness of the lamp with the passage of time while the vehicle is stationary ([0045,0053] small green light used when the vehicle is an autonomous mode and parked, also see Fig.4);
KING doesn’t explicitly discloses if there is a pedestrian, performs control to flash the lamp on a side closer to the pedestrian.
in col.10,Ln33-35 “the relative directions of emission of the beams 304A, 304B may change based on determined positions of the pedestrian and any motion of the vehicle 100”, and also teaches col.18,Ln 27-35 that the output alert to the pedestrian can be visual warning “the exterior emitters in this example include light emitters (e.g., indicator lights, signs, light arrays, projectors, etc.) to visually communicate with pedestrians, other drivers, other nearby vehicles “ .
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine KING and Harper by incorporating the teaching of Harper into the method of KING .
One skilled in the art would be motivated to modify KING and Harper as described above in order to avert a potential collision or otherwise prevent the vehicle coming within an unsafe distance of an external object .
As per claim 2. KING and Harper disclose the autonomous driving indication system of claim 1, wherein the lamp is comprised of a plurality of light emitting segments (LEDs in [0046]) and wherein the lamp ECU moves a location of a flashing segment according to a change in a position of the pedestrian as seen from the vehicle (Harper ,Fig.3B and col.10,Ln33-35 & col.18,Ln 27-35).  
As per claim 3. KING and Harper disclose the autonomous driving indication system of claim 1: , wherein the lamp is comprised of a plurality of light emitting segments (LEDs in [0046]) ,and wherein the lamp ECU individually flashes the plurality of light emitting segments while the vehicle is driving and controls the brightness of the plurality of light emitting segments in unison while the vehicle is stationary (KING Fig.4&[0033]).  
As per claim 4. KING and Harper disclose the autonomous driving indication system of claim 1: , wherein the lamp is comprised of a plurality of light emitting segments(KING ,LEDs in [0046]) , wherein the lamp ECU individually flashes the plurality of light emitting segments while the vehicle is driving and controls the brightness of the plurality of light emitting segments in 
As per claim 5. KING and Harper disclose the autonomous driving indication system of claim 1, wherein the lamp is disposed in a headlamp (KING ,[0035,0039-0040]). 
Response to the arguments
With respect to applicant’s arguments. Applicant’s amendments necessitated new grounds of rejection and therefore the arguments are moot in view of the new grounds of rejection.
Conclusion
As necessitated by amendment, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is 571-272-3428. The examiner can normally be reached on Mon-Fri 8:00 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Curtis kuntz can be reached at (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687